UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 28, 2013 INSYS THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-35902 51-0327886 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 444 South Ellis St., Chandler, Arizona 85224 (Address of Principal Executive Offices) (Zip Co de) (602) 910-2617 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On August 28, 2013, Insys Therapeutics, Inc. (the “ Company ”) entered into a Lease Agreement (the “ Lease ”) for approximately 53,000 square feet of office/warehouse space in Round Rock, Texas. The Lease has an initial term of 10 years and provides the Company with two five year renewal options, which would give the Company access to the facility for up to 20 years. Base rent during the first year of the Lease is approximately $530,000 plus customary additional charges for insurance, operating expenses and taxes. The above description of the Lease is qualified by the full terms of the Lease, a copy of which is filed with this Form 8-K at Exhibit 10.1 and is incorporated by reference herein. In addition, in connection with the Lease the Company has the option to purchase the building at fair market value (i) pursuant to a right of first refusal at any point during the lease term if the landlord elects to sell the facility and (ii) in year 19 of Lease term, should the Company exercise both renewal options. ITEM 2.03CREATION OF A DIRECT FINANCIAL OBLIGATION OR ANOBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT OF AREGISTRANT The information set forth in Item 1.01 above in this current report on Form 8-K is hereby incorporated into this Item 2.03 by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 10.1Lease Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 3, 2013 INSYS THERAPEUTICS, INC. /s/Darryl Baker By: Darryl Baker Chief Financial Officer 3
